Motion, insofar as it seeks leave to appeal from an order of the Appellate Division which affirmed an order of Supreme Court, dated June 15, 1978, denied, with $20 costs and necessary reproduction disbursements; insofar as it seeks leave to appeal from an order of the Appellate Division which affirmed an order of Supreme Court, dated June 25, 1979, dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of *912the Constitution (Cohen and Karger, Powers of the New York Court of Appeals, § 40, pp 160-162).